UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                               UNITED STATES

                                                          v.

                                   Airman JOSHUA B. COLLYMORE
                                        United States Air Force

                                                  ACM S32222

                                               29 December 2014

            Sentence adjudged 31 January 2014 by SPCM convened at Cannon Air
            Force Base, New Mexico. Military Judge: Christopher M. Schumann
            (sitting alone).

            Approved Sentence: Bad-conduct discharge, confinement for 7 months,
            and reduction to E-1.

            Appellate Counsel for the Appellant: Captain Melissa Biedermann.

            Appellate Counsel for the United States: Lieutenant Colonel Katherine E.
            Oler.

                                                       Before

                                   MITCHELL, WEBER, and BENNETT
                                       Appellate Military Judges

             This opinion is issued as an unpublished opinion and, as such, does not serve as precedent
                                 under AFCCA Rule of Practice and Procedure 18.4.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred.* Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).





 The Court notes that the Court-Martial Order (CMO), dated 14 March 2014 incorrectly omits the minor changes
(pen & ink changes) to Specification 2 of Charge II and lists the incorrect dates for Specification 2 of Charge IV.
The Court orders the promulgation of a corrected CMO.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM S32222